Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 11/13/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Chuong L. Vu (Reg. No. 58527), Attorney of Record, on 02/24/2021.

The application has been amended as follows:

Cancelled.

(Currently Amended) A computer-implemented virtual eye analyzing and simulation method for the treatment of accommodation of an eye of a patient using neural networks, the method comprising:
determining a first Finite Element Model (FEM) of one or more structures of the accommodative mechanism of the eye of the patient, wherein the one or more structures 
simulating a second FEM of one or more structures of the accommodative mechanism of the eye of the patient, wherein the one or more structures associate with the ciliary muscle, lens, zonules, sclera, lamina cribrosa, retina, and choroid, wherein the ciliary muscle represents the eye at unaccommodated state, and wherein the ciliary muscle undergoing zonule pre-tensioning; 
simulating a third FEM of one or more structures of the accommodative mechanism of the eye of the patient, wherein the one or more structures associate with ciliary muscle, lens, zonules, sclera, lamina cribrosa, retina, and choroid, wherein the ciliary muscle represents the eye at accommodated state; 
measuring one or more parameters associated with a changed biomechanical state of the eye of the patient and related crystalline lens, wherein the one or more parameters consist of scleral stiffness and lens stiffness;
measuring elasticity of sclera and potential energy stored in the choroid during transition from unaccommodated state to accommodated state; 
simulating the elasticity of sclera and potential energy stored in the choroid during transition from unaccommodated state to accommodated state based on first FEM, second FEM and third FEM; and
analyzing the measured and the simulated elasticity of sclera and potential energy stored in the choroid during transition from unaccommodated state to accommodated state in real-time using neural networks.

(Previously presented) The computer-implemented method of claim 2, wherein all steps are performed in real-time at a plurality of time points.

(Previously presented) The computer-implemented method of claim 3, wherein the plurality of time points includes intraoperative time and preoperative time.

 (Previously presented) The computer-implemented method of claim 2 further comprising simulating ocular nerve head, lamina cribrosa, and central optical power changes in the crystalline lens.

(Previously presented) The computer-implemented method of claim 2 further comprising validating each of the first, second and third model by comparing results from each of the first, second and third model with experimental data by different patients.

(Previously presented) The computer-implemented method of claim 2 further comprising validating each of the first, second and third model by comparing results from each of the first, second and third model with experimental data by different organizations.

Cancelled.

Cancelled. 

(Previously presented) The computer-implemented method of claim 2, wherein determining and simulating each of the first, second and third model comprises simulating direction of force of the ciliary muscle.

(Previously presented) The computer-implemented method of claim 2, wherein the third model comprises the circular, radial, and longitudinal ciliary muscle fibers contracting independently of one another or in a plurality of contractile forces.


(Previously presented) The computer-implemented method of claim 10, wherein the direction of force comprises a force of a longitudinal fiber of the ciliary muscle.

(Previously presented) The computer-implemented method of claim 10, wherein the direction of force comprises a force of a circular fiber of the ciliary muscle.

(Previously presented) The computer-implemented method of claim 10, wherein the direction of force comprises a force of a radial fiber of the ciliary muscle.

(Previously presented) The computer-implemented method of claim 2 further comprising refining each of the first, second and third model, wherein the refining includes modifying lens movement by adding pre-stress, ciliary muscle fibers using 3D imaging.

(Previously presented) The computer-implemented method of claim 2 further comprising refining each of the first, second and third model output for standalone or integrated enhanced display.

(Currently amended) A virtual eye analyzing and simulation system for the treatment of accommodation of an eye of a patient using neural networks, the system comprises one or more processors for performing:
determining, at preoperative time and in real-time at intraoperative time, a first Finite Element Model (FEM) of one or more structures of the accommodative mechanism of the eye of the patient, wherein the one or more structures associate with ciliary muscle, lens, zonules, sclera, lamina cribrosa, retina, and choroid, wherein the ciliary muscle represents the eye at rest; 
simulating, at preoperative time and in real-time at intraoperative time, a second FEM of one or more structures of the accommodative mechanism of the eye of the patient, wherein the one or more structures associate with ciliary muscle, lens, zonules, sclera, lamina cribrosa, retina, and choroid, wherein the ciliary muscle represents the eye at unaccommodated state, and wherein the ciliary muscle undergoing zonule pre-tensioning; 
simulating, at preoperative time and in real-time at intraoperative time, a third FEM of one or more structures of the accommodative mechanism of the eye of the patient, 
measuring, at preoperative time and in real-time at intraoperative time, one or more parameters associated with a changed biomechanical state of the eye of the patient and related crystalline lens, wherein the one or more parameters include at least one of ciliary muscle, lens, zonules, sclera, lamina cribrosa, retina, and choroid viscoelastic modulus and stiffness.
measuring, at preoperative time and in real-time at intraoperative time, elasticity of sclera and potential energy stored in the choroid during stretching;
simulating, at preoperative time and in real-time at intraoperative time, elasticity of sclera and potential energy stored in the choroid during transition from unaccommodated state to accommodated state based on first FEM, second FEM and third FEM; and 
analyzing, at preoperative time and in real-time at intraoperative time, the measured and the simulated elasticity of sclera and potential energy stored in the choroid during transition from unaccommodated to accommodated state using neural networks.

(Previously presented) The system of claim 17 further comprising simulating, at preoperative time and in real-time at intraoperative time, ocular nerve head, lamina cribrosa, and central optical power changes in the crystalline lens.

(Previously presented) The system of claim 17 further comprising validating, at preoperative time and in real-time at intraoperative time, each of the first, second and third model by comparing results from each of the first, second and third model with experimental data by different patients.

(Previously presented) The system of claim 17, wherein the third model comprises the ciliary muscle contracting.

(Previously presented) The system of claim 17, wherein determining and simulating each of the first, second and third model comprises simulating direction of force of the ciliary muscle.

(Previously presented) The system of claim 21 wherein the direction of force comprises a force of a longitudinal fiber of the ciliary muscle.

(Previously presented) The system of claim 21, wherein the direction of force comprises a force of a circular fiber of the ciliary muscle.

(Previously presented) The system of claim 21, wherein the direction of force comprises a force of a radial fiber of the ciliary muscle.

(Previously presented) The system of claim 17 further comprising refining each of the first, second and third model, wherein the refining includes modifying lens movement by adding pre-stress, ciliary muscle fibers using 3D imaging.

(Previously presented) The system of claim 17 further comprising refining, at preoperative time and in real-time at intraoperative time, each of the first, second and third model output for standalone or integrated enhanced display. 


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Darja Ljubimova et al (NPL: Aspects of eye accommodation evaluated by finite elements, 2008) teaches an axisymmetric nonlinear finite element model of accommodation incorporating the posteriorly sloped force and vitreous effects. The model simulate the contact conditions appear between the vitreous and posterior zonule 
Croft et al (NPL: Extralenticular and Lenticular Aspects of Accommodation and
Presbyopiain Human Versus Monkey Eyes, 2013) teaches measurement of resting eye condition and accommodated eye condition. Measurements are analyzed using statistical analysis.
Wilkes et al (NPL: A pre-tensioned finite element model of ocular accommodation and presbyopia, 2015) teaches a pre-tensioned finite element model of accommodation to analyze the stiffness of the lens by mimicking the movement of the ciliary body when ciliary muscle contracts. 
Grytz et al (NPL: Material properties of the posterior human sclera, 2014) teaches a method of generating eye-specific finite element model based on experimental measurement of scleral shell surface geometry and thickness. Inverse numerical analyses were performed to identify material parameters for each eye by matching experimental deformation measurements to model predictions using a microstructure-based constitutive formulation that incorporates the crimp response and anisotropic architecture of scleral collagen fibrils.
DeBoer et al (US 2014011765 A1) teaches a mathematical model with finite element analysis is used to predict lens performance accommodation state.
Salvati el at (US 2010/0134760 A1) teaches an iterative process using a finite element method analysis to compute forces and shifts that occur when the Biometric IntraOcular Lens is implanted into the capsular bag of the patient's eye. 

Claims 2 and 17: 
“measuring, at preoperative time and in real-time at intraoperative time, elasticity of sclera and potential energy stored in the choroid during stretching;
simulating, at preoperative time and in real-time at intraoperative time, elasticity of sclera and potential energy stored in the choroid during transition from unaccommodated state to accommodated state based on first FEM, second FEM and third FEM; and 
analyzing, at preoperative time and in real-time at intraoperative time, the measured and the simulated elasticity of sclera and potential energy stored in the choroid during transition from unaccommodated to accommodated state using neural networks.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 2-7 and 10-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUEN-MEEI GAN/Examiner, Art Unit 2129